Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statement (IDS) filed 16 July 2019 has been entered. Applicant’s amendments of the specification filed 1 June 2018 and 16 July 2019 have been entered. Applicant’s amendment of the claims filed 28 December 2020 has been entered.

Election/Restriction
Applicant’s election, without traverse, of Group I, claims 1-5, 12, 18 and 26-27, in the response filed 28 December 2020 is acknowledged. In the response, Applicant further elected the species of: A-a) wherein the monoclonal antibody specifically recognizes the sequence of SEQ ID NO: 1; B-a) wherein the antibody comprises a heavy chain comprising the sequence SEQ ID NO: 3 and/or a light chain comprising the sequence SEQ ID NO: 4; and C) wherein the autoimmune disease is autoimmune arthritis.
Claims 9, 13 and 19-23 are cancelled. Claims 1-8, 10-12, 14-18 and 24-27 are pending. Claims 6-8, 10-11, 14-17 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-5, 12, 18 and 26-27 are under examination 

Priority
Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed for the foreign application (SPAIN P201531761, filed 12/03/2015), however, no English translation of the foreign application has been provided.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Application Data Sheet
An inconsistency is noted between the Application Data Sheet (ADS) filed 1 June 2018 and the Bib Data Sheet (see attached). The second inventor Ramon Merino Perez shown in the ADS is not named as an inventor in the Bib Data Sheet.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 

Sequence Rules Compliance
The instant application is not fully compliant with the sequence rules, 37 CFR 1.821-1,825, because each disclosure of a sequence embraced by the definitions set forth in the rules is not accompanied by the required reference to the relevant sequence identifier (i.e., SEQ ID NO). This occurs in Fig. 1C. Compliance with the sequence rules is required.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites “wherein the antibody comprises a heavy chain that comprises the sequence SEQ ID NO: 3 and/or a light chain which comprises the sequence SEQ ID NO: 4.” However, SEQ ID NOs: 3 and 4 are nucleic acid sequences, and the claim should be “wherein the antibody comprises a heavy chain that comprises the sequence encoded by SEQ ID NO: 3 and/or a light chain which comprises the sequence encoded by SEQ ID NO: 4.” 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A monoclonal antibody that specifically recognizes an amino acid sequence that comprises a peptide with at least an 80% identity with SEQ ID NO: 1, wherein the length of said amino acid sequence is between 15 and 30 amino acids.” The amino acid sequence of SEQ ID NO: 1 has 25 amino acids, and a 20% variation of the sequence allows a variation of at most 5 amino acids. However, the limitation of “the length of said amino acid sequence is between 15 and 30 amino acids” does not fall in scope of “at least an 80% identity with SEQ ID NO: 1”. The metes and bounds of the claim are unclear.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 12, 18 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Independent claim 1 recites “A monoclonal antibody that specifically recognizes an amino acid sequence that comprises a peptide with at least an 80% identity with SEQ ID NO: 1, wherein the length of said amino acid sequence is between 15 and 30 amino acids.” Depending claim 3 further recites “wherein the antibody comprises a heavy chain that comprises the sequence SEQ ID NO: 3 and/or a light chain which comprises the sequence SEQ ID NO: 4.” The claims encompass a genus of monoclonal antibodies which are defined by the antigen, i.e., an amino acid sequence that comprises a peptide with at least an 80% identity with SEQ ID NO: 1, wherein the length of said amino acid sequence is between 15 and 30 amino acids, however, the specification fails to provide adequate written description and evidence of possession of the genus of monoclonal antibodies.
What Applicant has provided in the specification are monoclonal antibodies directed against BMP and Activin Membrane Bound Inhibitor (BAMBI), specifically, clone B101-37 and clone B143-14. The specification discloses that the monoclonal antibodies can be used in a pharmaceutical composition for treatment of autoimmune diseases, such as autoimmune arthritis, psoriasis and colitis. The specification describes that the monoclonal antibody clone B101-37 comprises a heavy chain and a light chain comprising the amino acid sequences encoded by the nucleic acid sequences of SEQ ID NOs: 3 and 4, respectively; and the monoclonal antibody clone and the light chain sequences set forth above, and the monoclonal antibodies that comprise the three CDRs from the heavy chain sequence and the three CDRs from the light chain sequence, the specification does not provide adequate written description for the genus of the monoclonal antibodies as claimed by defining the antigen or a partial structure (e.g., requiring only one of the heavy chain/light chain sequences). In Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies, the Federal Circuit explained that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. (emphasis added)  The court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id. In the instant case, the specification does not provide adequate written description for the antibody itself.
It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy chain and light chain variable regions of  subunit exhibit antagonistic and agonistic activities. The specification does not teach what structural features are required such that the antibodies exhibit the activity required for the pharmaceutical uses. Thus, one skill in the art cannot predict the structural or functional features of plethora of antibodies that bind to the BAMBI peptides as presently claimed. The specification does not provide sufficient teachings for the structural characteristics for the genus of the monoclonal antibodies, nor discloses a representative number of species in scope of the genus.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of monoclonal antibodies, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to 
Therefore, except for the monoclonal antibodies that comprise the heavy chain and the light chain comprising the amino acid sequences encoded by the nucleic acid sequences set forth in SEQ ID NOs: 3 and 4, respectively, or encoded by the nucleic acid sequences set forth in SEQ ID NOs: 5 and 6, respectively, and the monoclonal antibodies that comprise the three CDRs from the heavy chain sequence and the three CDRs from the light chain sequence, the skilled artisan would not recognize that Applicant was in possession of the invention as broadly claimed at the time the application was filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 12, 18 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al. (US 2007/0065446 A1, Pub. Date: Mar. 22, 2007) (reference provided in the previous Office Action).
BMP and activin membrane bound inhibitor (BAMBI) having the amino acid sequence of SEQ ID NO: 1 (human BAMBI) (see Abstract). The amino acid sequence of hBAMBI (SEQ ID NO: 1) disclosed by Akiyama et al. comprises the amino acid sequence of SEQ ID NO: 2 of the instant application (the latter is a fragment of hBAMBI and corresponds to amino acids 109-133 of the full-length protein). Also, the amino acid sequence of hBAMBI (SEQ ID NO: 1) disclosed by Akiyama et al. comprises an amino acid sequence with at least an 80% identity with the instant SEQ ID NO: 1 (which corresponds to amino acids 109-133 of murine BAMBI) (see sequence alignment attached). Akiyama et al. teaches that the monoclonal antibodies are generated by using a fragment of hBAMBI protein, e.g., amino acids 45-147, as an immunogen [0051-0058]. The monoclonal antibodies generated from the immunogen include the antibodies that specifically recognize SEQ ID NO: 2 (a peptide with at least an 80% identity with SEQ ID NO: 1) of the instant claims. Akiyama et al. teaches obtaining serum from immunized 3 BALB/C mice which contains the monoclonal antibodies [0109]. Akiyama et al. teaches that the monoclonal antibodies can be used as a therapeutic agent for cancer treatment [0062] [0063]. 
Therefore, Akiyama et al. anticipates the instant claims.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 15, 2021